409 S.E.2d 516 (1991)
261 Ga. 662
TRONCONE
v.
TRONCONE.
No. S91A0956.
Supreme Court of Georgia.
October 18, 1991.
Reconsideration Denied November 7, 1991.
Glennville Haldi, Atlanta, for Jerry Nelson Troncone.
Alice F. Brown, Atlanta, for Sharon Renee Troncone.
SMITH, Presiding Justice.
This appeal raises an important issue: whether the entry of a superior court order[1] was legally sufficient to authorize a *517 magistrate to serve as a superior court judge.
1. Art. VI, Sec. I, Par. III of the Constitution of Georgia of 1983 provides:
Provided the judge is otherwise qualified, a judge may exercise judicial power in any court upon the request and with the consent of the judges of that court and of the judge's own court under rules prescribed by law. The term "judge," as used in this article, shall include Justices, judges, senior judges, magistrates, and every other such judicial office of whatever name existing or created.
2. There is a serious doubt that the purported appointment by a single judge is equivalent to designation "upon the request and with the consent of the judges of that court and of the judge's own court under rules prescribed by law." (Emphasis supplied.)
3. However, because there was no objection to the appointment of the magistrate to sit as a superior court judge prior to the commencement of the divorce trial upon which this appeal is based, this issue is not preserved for appellate review.
4. As a result of our holding above, we need not address the appellant's remaining assertions of error.
Judgment affirmed.
All the Justices concur.
NOTES
[1]  Pursuant to O.C.G.A. Section 15-6-13, the Honorable Wayne M. Purdom, Chief Magistrate, of the Magistrate Court of DeKalb County, State of Georgia, has been requested to preside for the Honorable James H. Weeks, Judge of the Superior Court, Stone Mountain Judicial Circuit, State of Georgia for one day, October 18, 1989, for the purpose of commencing and handling the Rule NISI calendar to be called at 9:30 a.m. and any other matters that may arise. This request is made in compliance with Georgia Law 1983, Code Section 15-1-9.1.

Let the original Request be filed with the Clerk of the Court, and a copy be forwarded to the Honorable Curtis V. Tillman, Chief Judge of the Superior Court, Stone Mountain Judicial Circuit, State of Georgia.
So ordered this the 17th day of October, 1989.
James H. Weeks, Judge Stone Mountain Judicial Circuit